Citation Nr: 1742596	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-20 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.  The Board sincerely thanks him for his service to his country. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a February 2016 decision, the Board denied the Veteran's claim for service connection for IHD, to include as due to herbicide exposure.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Joint Motion for Remand (JMR) and Court Order, the Court vacated and remanded the Board's decision for action consistent with the terms of the JMR.

In January 2017, the Board remanded the claim for further evidentiary development, to include a VA medical opinion. 


FINDING OF FACT

The preponderance of the evidence does not show that that the Veteran has a current diagnosis of IHD. 


CONCLUSION OF LAW

Service connection for ischemic heart disease, to include as due to herbicide exposure, is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated January 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates. He has not alleged that any notice was less than adequate.

In addition, the Veteran's available service treatment records (STRs) and pertinent post-service treatment records have been secured.  While there are very few VA treatment records in the Veteran's claims file, there is also no allegation that he receives, or has received, any such treatment for the disability on appeal.  The record instead demonstrates that the Veteran primarily receives treatment from private clinicians.  To the extent that any private records may be outstanding, the Board notes that the ultimate burden is on the Veteran to ensure that these kinds of records are submitted for consideration.  Hayes v. Brown, 5 Vet. App. 60, 68   (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In March 2017 the Veteran indicated that VA was in possession of records relating to his myocardial infarctions.  Upon review of the record, the Board observes that the RO noted that it did not have any VA records past 2012, and that medical records previously submitted by the Veteran noted histories of same.  The Veteran did not claim, and the record did not show, that there were any outstanding medical records.  However, the Veteran indicated in July 2017 that he intended on supplying outstanding records regarding myocardial infarctions.  Since this time, he has not provided any additional records to VA, nor has he advised where these records are located so that VA may obtain them.  As such, VA's duty to assist for these records is met.  Id. 

The Veteran was afforded a VA examination in conjunction with this claim in March 2012.  The report of that examination reflects consideration of the pertinent medical evidence and examination of the Veteran, and the findings are supported by rationale citing to supporting evidence.  An additional opinion was provided in October 2012 regarding the Veteran's vasodepressor syncope in relation to his claimed heart conditions.  Further, in substantial compliance with the January 2017 remand, in May 2017 a VA medical opinion was provided regarding the Veteran's IHD.  The Board finds that this medical examination reflects consideration of the pertinent medical evidence, to include the private opinions and the prior VA opinion, and that its findings are supported by rationale that cited to supporting evidence; it is therefore adequate to support a decision on the merits in the instant claim.  The Board recognizes that the Veteran has requested an outside medical opinion to determine whether he has IHD; however, the Board notes that VA's "duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support the claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  As such, the Board finds that the medical opinions regarding IHD within the record are adequate for adjudication of the claim.  In light of the above, VA's duty in regards to the above is met.

The Board notes that record indicate that the Veteran is receiving Social Security Administration (SSA) benefits.  However, the evidence and record does not show, nor does the Veteran allege, that the SSA records are pertinent to the issue on appeal.  Notably, the record shows that the Veteran's SSA claims were related to a stroke.  As such, no additional SSA records have been obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (the Court need not impose additional burdens on the Board with no benefit going to the claimant).

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

B. Service Connection

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include cardiovascular-renal disease, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

In addition, certain disabilities associated with exposure to herbicide agents such as IHD, which includes myocardial infarction and coronary artery disease (CAD), are considered to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more at any time after service.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, to include herbicide, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Here, a January 2012 service department inquiry confirms the Veteran served in Vietnam between January 1969 and January 1970; therefore, herbicide exposure is presumed.

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

However, in the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Factual Background

Private medical records from May 2001 and April 2002 demonstrated that the Veteran had no significant cardiovascular symptoms such as:  angina, palpitations, orthopnea, exertional dyspnea, claudication, near syncope, and shortness of breath.

In September 2002 private medical record, the Veteran complained of a recent history of syncope.  It was noted that myocardial infarction was previously ruled out.  Stress testing suggested inferior inferolateral wall ischemia.  Upon examination, the heart had a regular rate and rhythm without significant murmurs, gallops, or rubs.  The Veteran was admitted to rule out any current myocardial infarction.  Subsequent coronary angiograms were normal and myocardial infarction was ruled out.  A cardiac catheterization revealed no evidence of obstructive disease.  He was found hemodynamically stable, asymptomatic, and showed no evidence of complications.  The Veteran was diagnosed with chest pain and a history of abnormal stress test with negative cardiac catheterization for significant obstructive disease.

In a December 2003 private medical record, the Veteran complained of "a funny feeling" in his left arm and chest.  He denied shortness of breath, nausea, vomiting, diaphoresis, or other symptomatology.  Upon examination, he had regular heart rate and rhythm, and an electrocardiogram (EKG) showed normal sinus rhythm without significant changes.  It was noted that he had risk factors for coronary disease, but no diagnosis was rendered.  Subsequent stress testing was negative for any significant evidence of ischemia.  The Veteran's symptomatology was opined to be gastrointestinal rather than cardiological in nature.

In an October 2008 private medical record, the Veteran was noted to have a history of myocardial infarction and a diagnosis of hypertension.  His cardiovascular evaluation was normal.  In private medical records from June 2009, the Veteran was diagnosed with chest pain, angina, and CAD.  He was noted to have had a normal cardiovascular evaluation.  In a July 2009 private medical record, he was diagnosed with chest pain and CAD.  However, he had a normal cardiovascular evaluation.  In private medical records from August 2009 and June 2010, the Veteran was diagnosed with CAD and had normal cardiovascular evaluations. 

Private medical records from August 2009, July 2009, June 2010, December 2010, and March 2011 have been reviewed.  The Veteran's heart and peripheral circulation were noted as within normal limits.  In July 2009, the Veteran was noted to have an impression of chest pain and CAD.  In August 2009, a clinician provided an impression of CAD.  

In October 2010, the Veteran was referred by his primary care provider to Dr. H. B. for a cardiological evaluation of a prior history of "heart attack," following an episode of stuttering leg cramps and an inability to use his legs to stop a golf cart.  This episode was accompanied with diaphoresis without nausea, abdominal cramps, or chest pain.  Treatment records indicated a history of known CAD; however, the medical history cited a November 2009 stress test that Dr. H. B. found to be normal. Upon an initial examination, the Veteran's cardiovascular evaluation was normal.  The impression was "chest pain with diaphoresis," with the record noting a history of CAD and myocardial infarction.  EKG testing at this time did not show signs of acute myocardial infarction.  Upon further evaluation, the Veteran reported a history of nonspecific chest pain.  During stress testing, the Veteran experienced classical vasodepressor syncopal events, but further testing revealed no complications or significant findings.  Following stress testing, the Veteran underwent a cardiac catheterization that was non-localizing.  After the catheterization, Dr. H. B. noted no significant obstructive coronary disease and a normal left ventriculogram.  The diagnostic impression was vasodepressor syncope.  There was a finding of "no significant disease," and no cardiac diagnosis was rendered. 

In December 2010, private medical records showed a normal cardiovascular evaluation.  In February 2011, the Veteran underwent an upright head tilt, off medications, to duplicate his syncopal symptoms.  There was no significant bradycardia or symptoms shown at the time.  In March 2011, he again had a normal cardiovascular evaluation. 

In his January 2012 claim, the Veteran alleged that his IHD was related to herbicide agent exposure in service. 

In the March 2012 VA examination, the Veteran was not found to have IHD.  The VA examiner noted that there were no cardiac abnormalities noted on physical examination.  He found that, despite documentation in the record of a history of CAD and myocardial infarction and a thorough review of the record, that the Veteran was noted to have normal coronary arteries with normal left ventricular systolic function noted in records regarding the October 2010 cardiac catheterization.  Further, myocardial perfusion imaging contained no evidence of prior infarction or ischemia.  Based on the foregoing, the VA examiner found that there was no objective evidence to support a diagnosis of IHD or CAD.

In May 2012 and 2014 private medical records, ECGs were noted as abnormal due to minimal voltage criteria for left ventricular hypertrophy.  However, both records note that this may have been a normal variant.  In July 2012 private medical record, treadmill and resting EKGs were conducted.  The former was inconclusive, but no significant repolarization changes or dysrhythmia were found. 
In the July 2012 private opinion, Dr. H. B. indicated that the Veteran had IHD, with specific diagnoses of non-obstructive CAD, vasodepressor syncope, and a prior history of myocardial infarction.  He did not identify the treating facility or dates of infarction.  He did not clarify the diagnosis of IHD, or reconcile it with the conflicting medical evidence within the record.  

In an October 2012 VA medical opinion, the Veteran was noted to have a current diagnosis vasodepressive syncope based upon his medical history.  Past medical history did not show any evidence of IHD.  It was noted that the Veteran's past history of myocardial infarctions were not supported by the available objective evidence.  The VA opinion giver opined that it was less likely than not that the Veteran's current heart condition was related to IHD.  

In the May 2014 private opinion, Dr. H. B. submitted indicated that the Veteran did not have IHD, and cited a normal cardiac catheterization in October 2010.  He specifically referred to the Veteran's heart condition as "non-ischemic."  The only diagnosis provided was vasodepressor syncope.  The following month, Dr. H. B. submitted a third opinion that again indicated the Veteran had IHD, specifically diagnosed as a history of myocardial infarction, angina, and non-obstructive CAD.  He noted that the treating facility and dates of treatment for myocardial infarctions were unknown.  He did not provide any remarks clarifying the change in diagnosis or reconciling it with conflicting evidence of record.

In the February 2015 presentation, the Veteran's representative suggested that the Veteran's claimed IHD and CAD were related or otherwise interchangeable. 

In a March 2017 statement, the Veteran argued that he experienced heart attacks in 2002 and 2008 that were related to a lack of blood flow to the heart.  He noted that although he diagnosed with non-obstructive CAD, his heart attacks were proof that his "non-obstructive CAD diagnosis still did not prevent some coronary flow blockage" that resulted in two heart attacks.  Therefore, his non-obstructive CAD could in fact be characterized as IHD.  In another statement from this time, the Veteran claimed that he experienced heart attacks in July 2002 and September 2008.  
In the April 2017 VA medical opinion, upon review of the record, the VA opinion provider found that the Veteran did not have a current diagnosis of IHD, nor had he had a diagnosis of same during the period on appeal.  The VA opinion provider noted that the Veteran underwent two cardiac catheterizations which found normal coronary arteries.  Dr. H. B.'s finding of non-obstructive CAD was unknown, as "clearly the cardiac catheterizations were both normal."  She opined that the Veteran did not have CAD "at all," or even to a degree that would "merit the diagnosis of 'non-obstructive disease' at the time of the catheterizations."  She noted that the term non-obstructive CAD was used when there was a very minor stenosis without associated disability or clinical manifestations, and did not cause a functional limitation.  As the Veteran's cardiac catheterizations were normal there was no objective event to find "coronary artery disease of any degree."  She further noted that there was no objective evidence that the Veteran ever experienced a myocardial infarction.  

III.   Analysis

Upon consideration of the foregoing, the Board finds that a preponderance of the evidence is against a finding that the Veteran has IHD.  

The weight of the probative evidence is against a finding a current diagnosis, or one during the period on appeal, for IHD and/or CAD.  The Board acknowledges that Dr. H. B. has provided opinions in July 2012 and June 2014 where he marked that the Veteran had both IHD and non-obstructive CAD; however, his positive findings are outweighed by the VA medical opinions, particularly the 2017 VA medical opinion.  

The Board finds that Dr. H.B.'s contradictory and inconsistent opinions have little probative value. In the May 2014 private opinion, he indicated that the Veteran did not have IHD, and cited the normal cardiac catheterization he performed in October 2010.  Dr. H. B.'s contemporaneous records from October 2010 made findings of no significant obstructive coronary disease, no significant disease, a normal left ventriculogram, and a diagnostic impression of vasodepressor syncope.  Dr. H. B. initially provided no cardiac diagnosis in October 2010; advised VA in July 2012 that the Veteran had IHD (in addition to other diagnoses); advised VA in May 2014 that the Veteran did not have a diagnosis of IHD and cited to treatment from October 2010; and in the next month contradicted his most recent finding.  

The Board additionally acknowledges that the record contains multiple entries noting a history of myocardial infarction.  However, upon review of the record, the Board finds that there are no objective records documenting any actual occurrence of same.  Accordingly, the Board finds that these entries are not supported by objective medical evidence.  Moreover, records from September 2002 showed that myocardial infarction and other cardiological abnormalities were ultimately ruled out.  As such, the weight of the probative evidence is against a finding of a diagnosis of myocardial infarction.  

The Board finds that the March 2012, October 2012, and April 2017 VA medical opinions, taken together are more probative and persuasive, particularly as the April 2017 VA opinion provider considered the balance of Dr. H. B.'s opinions in rendering her own.

The March 2012 VA examiner, upon examination of the Veteran, noted that there were no cardiac abnormalities noted on physical examination.  Despite the record showing a history of CAD and myocardial infarction, the Veteran was noted to have normal coronary arteries with normal left ventricular systolic function in the October 2010 cardiac catheterization.  Further, imaging studies contained no evidence of prior infarction or ischemia.  Thus it was found that there was no objective evidence to support a diagnosis of IHD or CAD.  October 2012 VA medical opinion noted that the past medical history did not show any evidence of IHD.  In the April 2017 VA medical opinion, the VA opinion provider found that the Veteran did not have a current diagnosis of IHD, nor had he had a diagnosis of same during the period on appeal.  She further opined that the Veteran did not have CAD "at all."  The Board finds that these VA medical opinions are entitled to great probative weight, as they took into account review of the Veteran's record to include his medical history.  The opinions that the Veteran did not have a current diagnosis of CAD or IHD, or had been diagnosed with either during the period on appeal, were based on a physical examination, or a review thereof, complete with diagnostics, and included historically accurate explanations of the rationale that cited to factual data.  As such, the Board finds that these opinions are competent, credible, probative, and dispositive in this case. 

In consideration of the foregoing, the preponderance of the evidence is against the finding that the Veteran has a current diagnosis of IHD and/or CAD, or a diagnosis of same during the period on appeal.  As such, the claim for service connection must fail under the holding in Brammer.  See Brammer, 3 Vet. App. at 225 (1992).  

The Board acknowledges the Veteran's claim that he has a current heart disability that is related to his military service.  The Board also notes that the Veteran and his representative have provided arguments regarding his claimed diagnoses or potential nexus in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran has a service connected heart disability that is related to exposure to herbicide agents) falls outside of the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Given the complexity of the medical question at issue in this matter, the Veteran, who has stated that he has no medical training, is not competent to opine as to the diagnosis and etiology of any claimed heart disorder.  Notably, IHD, CAD, and myocardial infarction, are not conditions capable of lay diagnosis, nor are they the type of condition that can be causally related to military service without medical expertise.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  The etiology of these diagnoses, or any other heart disability, is a matter of medical complexity, and, therefore, the Veteran and his representative's statements as to the diagnosis and etiology of any such condition do not constitute probative evidence in the matter.  Thus, to the extent that any lay statements (or any medical evidence based on his lay statements) assert that the Veteran has a diagnosis of IHD, CAD, myocardial infarction, or any cardiovascular condition, or suggest an etiology of same, they are not competent evidence in support of his claim.

In sum, the preponderance of the evidence is against the finding that Veteran has a current diagnosis, or one during the period on appeal, of IHD, CAD, or any other heart disability.  As such, service connection is not warranted.  


ORDER

Service connection for ischemic heart disease (IHD), to include as due to herbicide exposure, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


